Citation Nr: 1337714	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-15 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral shoulder disability.  

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral elbow disability.  

4.  Entitlement to service connection for a heart disorder.  

5.  Entitlement to service connection for diabetes mellitus, type II.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to an increase in the 20 percent evaluation currently assigned for residuals of bilateral patella fractures with patellofemoral joint narrowing.  

8.  Entitlement to an increase in the 10 percent evaluation currently assigned for hearing loss of the right ear.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the RO which denied the benefits sought on appeal.  

The issues of an increased rating for a bilateral knee disability and entitlement to service connection for a bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A May 1991 rating decision denied service connection for bilateral shoulder disabilities, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the May 1991 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral shoulder disabilities.

3.  There is no credible or competent, probative evidence that shows the Veteran has a bilateral elbow disability or heart disorder, other than hypertension as a result of military service or a service-connected disability.  

4.  The Veteran's hypertension and diabetes were not present in service or until many years thereafter, and there is no persuasive competent evidence that his hypertension and diabetes are causally or etiologically related to, or aggravated by a service-connected disability.  

5.  The Veteran's hearing loss is manifested by Level XI in the right ear, and by no greater than Level I in the left ear.  


CONCLUSIONS OF LAW

1.  The May 1991 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received to reopen the claim of entitlement to service connection for bilateral shoulder disabilities is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran does not have a bilateral elbow disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).  

4. The Veteran does not have a heart disorder due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).  

5.  The Veteran does not have diabetes mellitus due to disease or injury which was incurred in or aggravated by service, nor is any current diabetes causally or etiologically related to, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).  

6.  The Veteran does not have hypertension due to disease or injury which was incurred in or aggravated by service, nor is any current hypertension causally or etiologically related to, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).  

7.  The criteria for an evaluation in excess of 10 percent for hearing loss of the right are not met.  38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.85, 4.86 Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Given the favorable disposition of the decision to reopen the claim for service connection for a bilateral shoulder disabilities, here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all medical records have been obtained and associated with the claims file.  The Board has also reviewed the Veteran's Virtual VA records.  The Veteran was examined by VA for his diabetes, hypertension and hearing loss, and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations were comprehensive in scope, included a discussion and analysis of the Veteran's medical history and current findings, and are adequate to render a fair and impartial determination on the merits of the issues addressed in this decision because they provide a complete rationale for all opinions and because the examinations were made in conjunction with VA's rating criteria.

Furthermore, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issues addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Concerning the claims for a bilateral elbow disability and heart disorder, the Board finds that a VA examination is not necessary because the Veteran has not presented any evidence of a current disability, nor do the STRs show any evidence of an in-service event, injury or disease or a disease manifested within any presumptive period subsequent to service.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Accordingly, the Board concludes that an examination for the claims for a bilateral elbow disability and heart disorder is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382  ; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay  statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  In this case, the only evidence linking a bilateral disability or heart disability to service is the Veteran's generalized, conclusory, lay statements, which, by themselves, are insufficient to trigger the duty to provide an examination.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

New and Material Evidence to Reopen Claim

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).

In this case, the Veteran did not submit any new and material evidence within the year following the May 1991 rating decision, nor did he file a timely appeal to that decision.  Therefore, that rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Although the RO found that new and material evidence had not been received to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

In the May 1991 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral shoulder disability, because there was no evidence of a disability or injury in service and no link between the Veteran's current complaints and service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the May 1991 rating decision that addresses these bases.

Relevant evidence submitted and obtained since the May 1991 rating decision includes the Veteran's statement that he was examiner for his shoulder and treated in service in October 1990.  This statement is presumed credible for the limited purpose of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The statement addresses the basis for the previous denial and is sufficient to reopen the claim. This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.

Service Connection - In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Also, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).   

Factual Background & Analysis

The Veteran contends that service connection should be established for hypertension, a heart disorder and diabetes secondary to his service-connected bilateral knee disability.  The Veteran asserted that while he has always had problems controlling his weight, he has been unable to exercise due to his knee disabilities which has resulted in a significant increase in weight since his discharge from service, and has contributed to cause his diabetes and hypertension.  In the alternative, the Veteran asserted that he was not give a complete physical examination prior to service separation, and believes that his diabetes mellitus and hypertension may have been present during service.  The Veteran made no specific argument concerning his bilateral elbow disability other than to assert that he has chronic elbow pain.  (See Veteran's July 2009 and May 2010 statements).  

Regarding the Veteran's contentions, while he is competent to describe his experiences and symptoms, the etiology of his diabetes and hypertension and his claimed bilateral elbow disability and heart disorder may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide an opinion concerning the complex medical question of the nature or etiology of the claimed disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue of whether the claimed disabilities are due to service or to a service-connected disability, this question falls outside the realm of common knowledge of a lay person.  See Jandreau, at 1377 n.4 (Fed. Cir. 2007).  

Historically, the STRs do not show any complaints, treatment, abnormalities or diagnosis for any heart problems, hypertension, diabetes or elbow problems.  The STRs showed that Veteran was placed on a weight reduction program in January 1986, and that the maximum allowable weight for Army standards was 217 pounds; the Veteran weighed 218 pounds at that time.  When seen for weight reduction in June 1987, the Veteran reported that the majority of his family members were overweight and/or obese and that his father had diabetes.  The Veteran denied any personal history of diabetes.  

On a Report of Medical History for a Medical Evaluation Board in June 1990, the Veteran specifically denied any history of dizziness or fainting spells, eye trouble, shortness of breath, pain or pressure in his chest, heart trouble, palpitation or pounding heart, high or low blood pressure, sugar or albumin in urine, or painful or trick elbow, and no pertinent abnormalities were noted.  On examination, the Veteran's heart, vascular system and upper extremities were normal and laboratory studies, including urinalysis for albumin and sugar were negative.  The Veteran weighed 238 pounds, his blood pressure was 131/65, and a chest X-ray study was negative.  The Veteran reported that he smoked 11/2 packs of cigarettes a day for the past 121/2 years.  

When examined by VA in April 1991, the Veteran made no mention of any elbow, heart, blood pressure or urinary/frequency problems and no pertinent abnormalities were noted.  On examination, the Veteran weighed 265 pounds, and his blood pressure was 126/86.  His carriage, posture, and gait were within normal limits, and there were no murmurs or gallops.  There was mild stiffness and crepitus in both knees, but no effusion, atrophy, laxity or limitation of motion.  All laboratory studies, including blood and urinalysis were negative and a chest X-ray study was within normal limits.  

In letters received in June 2009 and May 2010, a private physician, Dr. R. A. Pena, indicated that he has been treating the Veteran for several medical problems including diabetes and severe osteoarthritis of the knees since 2006, and opined that the Veteran's obesity and diabetes were both made definitely worse by his inability to exercise due to his knee condition.  

When examined by VA in August 2010, the Veteran reported that he was diagnosed with diabetes and hypertension on a routine physical examination in 1999, while working for a contractor overseas.  The Veteran denied any history of myocardial infarction, hypertensive or valvular heart disease, congestive heart failure, angina, dizziness, syncope, fatigue, dyspnea, or any other heart problems, and no cardiovascular abnormalities, other than hypertension were noted on examination.  

In an addendum report, dated in August 2010, the VA examiner indicated that the claims file was reviewed, including the private medical records.  The examiner opined that it was less likely than not that the Veteran's obesity, diabetes and hypertension were permanently aggravated by his service-connected bilateral knee disability, and that there was no cause and effect relationship between hypertension and degenerative arthritis.  The examiner indicated that there were many forms of low impact exercises that the Veteran could do to work on his obesity, such as, exercising in a pool or with bands, as well as other activities provided by physical therapy, and that dietary alterations could also help to control his hypertension.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board finds that the August 2010 VA opinion persuasive, as it was based on thorough examination of the Veteran and included detailed discussion of all relevant facts.  The examiner pointed out that there are a number of low impact exercises and dietary alterations that the Veteran could do to control his weight, and that his obesity was not due to or aggravated by his bilateral knee disability.  Thus, the Board finds that the examiner offered rational and plausible explanation for concluding that the Veteran's hypertension and diabetes were not due to or aggravated by his service-connected bilateral knee disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  

In contrast, the favorable private medical opinion from Dr. Pena was wholly conclusory and without any discussion of the facts or any reasoned analysis.  Accordingly, the Board finds that the private medical opinion is of limited probative value.  See Nieves-Rodriguez, at 304 (2008); Stefl, at 124 (2007).  

In this case, there is no probative evidence that the Veteran had a bilateral elbow disability or a heart disorder in service or any competent evidence of an elbow or heart disorder, other than hypertension at present.  Likewise, there is no competent evidence of hypertension or diabetes in service or within one year of discharge from service, and no persuasive competent evidence of record suggesting a connection between the Veteran's current hypertension and diabetes and service or his service-connected knee disability.  Therefore, the Board finds no basis for a favorable disposition of the Veteran's claim.  

Concerning the Veteran's claim for a bilateral elbow disability manifested by pain, it should be noted that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  Service connection requires evidence of a current disability that is shown to be incurred in service or proximately due to, aggravated by, or the result of a service-connected condition.  As there is no evidence of a bilateral elbow disability in service or at present, service connection for a bilateral elbow disability is denied.  "Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  With no evidence of a current disability, service connection for bilateral elbow or a heart disability is not warranted.  There is also insufficient evidence of an elbow or heart disability at any point during the claim period. See McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is also insufficient evidence of a recent diagnosis prior to the Veteran filing a claim.  See Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).

Based on the discussion above, the Board finds that the preponderance of the competent probative medical evidence is against the claim.  Therefore, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Under the rating schedule, evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87 and Diagnostic Codes 6100-6110 (2013).  

Right Ear Hearing Loss

The Veteran contends that he is essentially deaf in his right ear and believes that the 10 percent evaluation currently assigned for his service-connected hearing loss of the right ear does not adequately compensate him for the severity of his hearing loss.  

The Veteran was examined by VA audiological services twice during the appeal, in July 2009 and July 2010.  The audiometric findings from the examinations showed puretone threshold, in decibels as follows:  

July 2009 VA examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
105+
105+
105+
105+
105+
LEFT
30
25
30
25
28

Speech audiometry revealed speech recognition ability of zero percent in the right ear and 100 percent in the left ear.  

July 2010 VA examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
105+
105+
105+
105+
105+
LEFT
25
25
25
15
23

Speech audiometry revealed speech recognition ability of zero percent in the right ear and 100 percent in the left ear.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2013).  Under these criteria, evaluations of unilateral hearing loss range from noncompensable to 10 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2013).  

The Veteran is service-connected for hearing loss in only one ear.  In such cases, the disability is evaluated as a paired organ.  Specifically, where there is deafness compensable to a degree of 10 percent or more in one ear as a result of service-connected disability and deafness in the other ear as the result of nonservice-connected disability that is not the result of the Veteran's own willful misconduct, the rate of compensation shall be paid as if the combination of the disabilities was the result of service-connected disability.  See 38 U.S.C.A. § 1160(a)(3) (West Supp. 2013); see also VAOPGCPREC 32-97.  

The implementing regulation regarding hearing loss in one ear provides that a Veteran must have a service-connected hearing impairment of 10 percent or more, and a hearing impairment in the nonservice-connected ear that meets the criteria at 38 C.F.R. § 3.385 before both ears may be considered in deriving the level of disability.  See 38 C.F.R. § 3.383(a)(3) (2013).  

In determining if the service-connected ear has a hearing impairment of 10 percent or more the nonservice-connected ear must initially be given a value of Roman Numeral I.  See 38 C.F.R. § 4.85(f).  The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI, or Table VIA, in order to be considered as compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating).  

In this case, the average pure-tone decibel loss for the Veteran's service-connected right ear, achieved by adding the loss at 1000, 2000, 3000, and 4000 Hz and dividing by four, was 105+.  The percent of discrimination was zero percent.  By intersecting the column in Table VI (38 C.F.R. § 4.85) for average pure-tone decibel loss at 98 plus, with the line for percent of discrimination from 0-34, the resulting numeric designation for the right ear is XI.  Thus, the evidence shows that the Veteran has a compensable hearing loss in the service-connected right ear and meets the threshold criteria under 38 C.F.R. § 3.385 for consideration of rating both ears as being a single service-connected disability.  

However, the Veteran is neither deaf in the nonservice-connected left ear or has a hearing loss to a compensable degree in that ear.  The most severe audiological findings of the two VA examinations was in July 2009, and showed an average puretone decibel loss for the left ear of 28.  The percent of discrimination was 100.  The resulting numeric designation for the left ear is I.  Parenthetically, the audiological findings and speech discrimination scores from the most recent examination in July 2010, would result in the same numeric designation for the left ear.  

Reference is then required to Table VII (38 C.F.R. § 4.85) for assignment of a percentage evaluation and assignment of a diagnostic code.  With a numeric designation of XI for the right ear and I in the left ear, the point of intersection on Table VII requires assignment of a 10 percent evaluation, and no higher, under DC 6100.  

The regulations also include two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  38 C.F.R. § 4.86(a), provides that if pure-tone thresholds at each of the four frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible), the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

In this case, however, the resulting numeric designation for the right ear is XI under both Table VI and Table VIa.  Therefore, application of the provisions for exceptional patterns of hearing impairment under § 4.86(a), would not provide a basis for a higher evaluation.  

Also, when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman Numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  Based on the audiological findings from the two VA examinations, application of § 4.86(b) does not apply to the facts in this case.  

In the instant case, the RO has applied the rating schedule accurately, and there is no basis under the applicable criteria for the assignment of a higher evaluation during the applicable period.  Audiometric testing results are dispositive evidence for a claim for a compensable rating for hearing loss.  

In determining whether a higher rating is warranted for a disease or disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Board acknowledges the Veteran's difficulties due to his hearing loss, we are constrained to abide by VA regulations.  

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).  Here, the manifestations of the Veteran's disability are consistent with the schedular criteria, and there is no objective evidence that any manifestation related to his service-connected disability is unusual or exceptional.  Furthermore, the Veteran does not claim nor does the record show any periods of hospitalization for his service-connected right ear hearing loss, nor is there any objective evidence of marked interference with employment due solely to the service-connected disability.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran has been employed as a contractor for over 10 years and has never asserted that he was unemployed due to his decreased hearing of the right ear.  Therefore, further consideration of a TDIU is not warranted.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral shoulder disability is reopened, and to that extent the claim is granted.

Entitlement to service connection for a bilateral elbow disability is denied.  

Entitlement to service connection for a heart disorder is denied.  

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to an increased evaluation for hearing loss of the right ear is denied.  


REMAND

Concerning the remaining issues on appeal - the claim for service connection for a bilateral shoulder disability and an increased rating for the bilateral knee disability, the Board notes that while the Veteran never mentioned any treatment by VA, he reported to his private doctor that he has been treated for his right shoulder at Temple VAMC.  (See, i.e., August 2009 private medical report).  The evidentiary record as currently constituted does not include any VA outpatient records.  As these records are potentially relevant to Veteran's claim and are within the control of VA, they must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board finds that an examination is necessary with respect to the claim for service connection for a bilateral shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Regarding the bilateral knee disability, while the Veteran was examined by VA August 2010, the Board finds that the reported findings were inadequate to address the question of functional impairment, as alleged by the Veteran.  On examination, the Veteran reported instability, pain, weakness, fatigability and flare-ups every couple of days.  While the examiner indicated that there was no additional limitation of motion on repetitive-use, he reported that the disability had a significant effect on his occupation.  However, he did not indicate or quantify the negative impact in terms of additional limitation of motion.  Moreover, the examiner did not offer any assessment as to whether there was additional functional impairment due to the Veteran's reported symptoms of pain, weakness, fatigability and flare-ups under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), or indicate whether there was any actual instability or subluxation in either knee.  

While the Board is cognizant that it may be difficult to provide a hypothetical estimate of the potential functional impairment due to pain on prolonged use, weakness, fatigability and during flare-ups.  The Board is, nonetheless, charged with the duty to request such an opinion, and to obtain an adequate response that, at the very least, includes a discussion as to why a definitive opinion cannot be provided.  

The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic codes, and is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Under the circumstances, the Board finds that the evidence of record does not include sufficient information to adequately assess the current severity of the Veteran's bilateral knee disability.  Therefore, the Veteran should be afforded another VA examination.  Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his bilateral knee disability since August 2010, and identify all VA facilities where he has been treated for his shoulder disability.  After securing the necessary release(s), the AMC should attempt to obtain copies of all medical records from the identified treatment sources, including any VA treatment records, and associate them with the claims folder.  

2.  The Veteran should be provided a VA examination to determine the extent and severity of his bilateral knee disability.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  The pertinent clinical findings and reasons that form the basis of any opinion should be clearly set forth in the report.  The examiner should provide a response to each of the following:  

a)  Note any limitation of motion in each knee, and test for stability.  Any identified instability should be classified as mild, moderate, or severe.  

b)  Indicate whether either knee exhibits weakened movement, excess fatigability, or incoordination.  These determinations must be expressed in terms of the degree of additional loss of range of motion.  

c)  Express an opinion on whether pain could significantly limit functional ability during flare-ups or when either knee is used repeatedly over a period of time.  These determinations must also be portrayed in terms of the degree of additional range of motion loss.  

The examiner should be advised that all questions must be answered, to the extent feasible, so that the Board may rate the Veteran's disability in accordance with the specified criteria.  A complete rational must be provided for any opinion offered.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his bilateral shoulder disability.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary tests should be conducted.  If a shoulder disability is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed shoulder disability is related to service.   The examiner should note that the Veteran is competent to report an injury in service.  Any negative opinion should not rest solely on the absence of documented treatment in service.  A complete rational must be provided for any opinion offered.

4.  After the requested development has been completed, the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


